DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Examiner’s Note
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Objections
Claims 8-12 are objected to because of the following informalities:
In claims 8-12, “an optical module” in line 1, should be changed to –The 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 9-11 and 13 are rejected under 35 U.S.C. 102(a1) as being anticipated by Araki et al. (US 20140286019 A1) (herein after Araki).
As to claims 7, 9-11, 13, Araki discloses a method for manufacturing an optical module which includes a laser device emitting laser light, 
a lens cap covering the laser device [FIG. 1, a light source unit 1 of the present embodiment includes (i) a light source 2 and (ii) a lens cap 3 (lens) serving as a light source cover lens which covers a light-emitting surface 23 of the light source 2…¶0098], and 
a lens built in the lens cap and collecting or collimating the laser light [a lens cap 3 (lens) serving as a light source cover lens which covers a light-emitting surface 23 of the light source 2…¶0098][In a case where the plane-convex lens whose first light exit surface 52 is a flat surface is used for the lens part 50, light which has exited from the lens part 50 is focused in the case of (a), is collimated in the case of (b), and is diffused in the case of (c)…¶0349][¶0353],
 wherein a flat surface/concave surface [FIG. 17, except that each of the light exit surfaces 52 and 62 is a flat surface…¶0317][¶ 0225, 0244] perpendicular to an optical axis of the laser light is provided in an upper surface of the lens [light which has passed through the microlens array 411 travels only in a direction substantially perpendicular to the flat surface and does not travel in oblique directions (e.g., at angles of .+-.45.degree.) relative to the LED chips 401…¶0016], comprising:
 radiating recognition light onto the upper surface of the lens [The lens cap (3) includes, in a planar view, a light transmitting region (33) and a light blocking region (34), the light transmitting region (33) divided into a plurality of light transmitting regions by the light blocking region (34) so that the light from the light source (2) passes through the plurality of light transmitting regions (33) and is separated into beams traveling in different directions…see abstract][¶0211]; 
 recognizing a center position of the lens from a shape of reflected light [In (a) of FIG. 16, a line that passes through (i) the light emission center 24, (ii) a center (optical axis) of the lens part 50, and (ii) the focal points of the lens part 50 which focal points are on the light incident surface 51 side and on a light exit surface 52 side, respectively, is represented by a chain double-dashed line…¶0299];  and 
aligning a light emission point of the laser device with the center position of the lens [In the case where the reflector 25 having a concave shape is provided so that the light emission center 24 of the light source 2 is between the reflector 25 and the lens cap 3 as above, light is caused to exit from the lens parts 50 and 60 parallel to the optical axes of the lens parts 50 and 60 when the light source unit 1 is arranged such that an imaginary focal point on a side of the reflector 25 which side is opposite to the light emission center 24…¶00310].
The method for manufacturing an optical module wherein the flat surface is provided at a center position of the upper surface of the lens [¶0395, 0422].
The method for manufacturing an optical module wherein the flat surface is provided at a center position of the upper surface of the lens [¶0043, 0061].
The method for manufacturing an optical module wherein the flat surface is provided in a region which the laser light substantially does not pass through [¶0231, 0426,
	
	Allowable Subject Matter
Claims 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 8, the prior arts alone or in combination fails to disclose the claimed limitations such as “wherein a shape of the flat surface has anisotropy in a rotational direction with a center of the upper surface of the lens being as a rotational center” along with all other limitations of the claim
Claims 12 are allowable due to their dependencies. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/Primary Examiner, Art Unit 2886